282 S.W.3d 413 (2009)
Larry MILLER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91199.
Missouri Court of Appeals, Eastern District, Division One.
May 5, 2009.
Gwenda R. Robinson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Prior report: 190 S.W.3d 557.

ORDER
Larry Miller (Movant) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).